        Case 6:20-cv-01028-JWL Document 18 Filed 10/23/20 Page 1 of 22




                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF KANSAS


MELANIE LYNNE H.,1                     )
                                       )
                  Plaintiff,           )
                                       )                 CIVIL ACTION
v.                                     )
                                       )                 No. 20-1028-JWL
ANDREW M. SAUL,                        )
Commissioner of Social Security,       )
                                       )
                  Defendant.           )
 ______________________________________)



                            MEMORANDUM AND ORDER


       Plaintiff seeks review of a decision of the Commissioner of Social Security

denying Supplemental Security Income (SSI) benefits pursuant to sections 1602 and 1614

of the Social Security Act, 42 U.S.C. §§ 1381a and 1382c (hereinafter the Act). Finding

no error in the Administrative Law Judge’s (ALJ) evaluation of Plaintiff’s medical

source’s opinion, the court ORDERS that judgment shall be entered pursuant to the

fourth sentence of 42 U.S.C. § 405(g) AFFIRMING the Commissioner’s final decision.

I.     Background

       Plaintiff filed an application for SSI benefits on June 27, 2017. (R. 10). After

exhausting administrative remedies before the Social Security Administration (SSA),



1
 The court makes all its “Memorandum and Order[s]” available online. Therefore, in the
interest of protecting the privacy interests of Social Security disability claimants, it has
determined to caption such opinions using only the initial of the Plaintiff’s last name.
        Case 6:20-cv-01028-JWL Document 18 Filed 10/23/20 Page 2 of 22




Plaintiff filed this case seeking judicial review of the Commissioner’s decision pursuant

to 42 U.S.C. § 405(g). Plaintiff claims the ALJ erred in evaluating the medical opinion of

Dr. Dickerson, her medical source.

       The court’s review is guided by the Act. Wall v. Astrue, 561 F.3d 1048, 1052

(10th Cir. 2009). Section 405(g) of the Act provides that in judicial review “[t]he

findings of the Commissioner as to any fact, if supported by substantial evidence, shall be

conclusive.” 42 U.S.C. § 405(g). The court must determine whether the ALJ’s factual

findings are supported by substantial evidence in the record and whether he applied the

correct legal standard. Lax v. Astrue, 489 F.3d 1080, 1084 (10th Cir. 2007); accord,

White v. Barnhart, 287 F.3d 903, 905 (10th Cir. 2001). “Substantial evidence” refers to

the weight, not the amount, of the evidence. It requires more than a scintilla, but less

than a preponderance; it is “such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971); see

also, Wall, 561 F.3d at 1052; Gossett v. Bowen, 862 F.2d 802, 804 (10th Cir. 1988).

Consequently, to overturn an agency’s finding of fact the court “must find that the

evidence not only supports [a contrary] conclusion, but compels it.” I.N.S. v. Elias-

Zacarias, 502 U.S. 478, 481, n.1 (1992) (emphases in original).

       The court may “neither reweigh the evidence nor substitute [its] judgment for that

of the agency.” Bowman v. Astrue, 511 F.3d 1270, 1272 (10th Cir. 2008) (quoting

Casias v. Sec’y of Health & Human Servs., 933 F.2d 799, 800 (10th Cir. 1991)); accord,

Hackett v. Barnhart, 395 F.3d 1168, 1172 (10th Cir. 2005); see also, Bowling v. Shalala,

36 F.3d 431, 434 (5th Cir. 1994) (The court “may not reweigh the evidence in the record,

                                             2
        Case 6:20-cv-01028-JWL Document 18 Filed 10/23/20 Page 3 of 22




nor try the issues de novo, nor substitute [the Court’s] judgment for the

[Commissioner’s], even if the evidence preponderates against the [Commissioner’s]

decision.”) (quoting Harrell v. Bowen, 862 F.2d 471, 475 (5th Cir. 1988)). Nonetheless,

the determination whether substantial evidence supports the Commissioner’s decision is

not simply a quantitative exercise, for evidence is not substantial if it is overwhelmed by

other evidence or if it constitutes mere conclusion. Gossett, 862 F.2d at 804-05; Ray v.

Bowen, 865 F.2d 222, 224 (10th Cir. 1989).

       The Commissioner uses the familiar five-step sequential process to evaluate a

claim for disability. 20 C.F.R. § 416.920; Wilson v. Astrue, 602 F.3d 1136, 1139 (10th

Cir. 2010) (citing Williams v. Bowen, 844 F.2d 748, 750 (10th Cir. 1988)). “If a

determination can be made at any of the steps that a claimant is or is not disabled,

evaluation under a subsequent step is not necessary.” Wilson, 602 F.3d at 1139 (quoting

Lax, 489 F.3d at 1084). In the first three steps, the Commissioner determines whether

claimant has engaged in substantial gainful activity since the alleged onset, whether she

has a severe impairment(s), and whether the severity of her impairment(s) meets or

equals the severity of any impairment in the Listing of Impairments (20 C.F.R., Pt. 404,

Subpt. P, App. 1). Williams, 844 F.2d at 750-51. After evaluating step three, the

Commissioner assesses claimant’s residual functional capacity (RFC). 20 C.F.R.

§ 416.920(e). This assessment is used at both step four and step five of the sequential

evaluation process. Id.

       The Commissioner next evaluates steps four and five of the process—determining

at step four whether, considering the RFC assessed, claimant can perform her past

                                             3
        Case 6:20-cv-01028-JWL Document 18 Filed 10/23/20 Page 4 of 22




relevant work; and at step five whether, when also considering the vocational factors of

age, education, and work experience, she is able to perform other work in the economy.

Wilson, 602 F.3d at 1139 (quoting Lax, 489 F.3d at 1084). In steps one through four the

burden is on Plaintiff to prove a disability that prevents performance of past relevant

work. Blea v. Barnhart, 466 F.3d 903, 907 (10th Cir. 2006); accord, Dikeman v. Halter,

245 F.3d 1182, 1184 (10th Cir. 2001); Williams, 844 F.2d at 751 n.2. At step five, the

burden shifts to the Commissioner to show that there are jobs in the economy which are

within the RFC previously assessed. Id.; Haddock v. Apfel, 196 F.3d 1084, 1088 (10th

Cir. 1999).

II.    Discussion

       Plaintiff acknowledges that new rules for evaluating medical opinions are

applicable in his case. (Pl. Br. 8-9) (citing 20 C.F.R. § 416.920c(b & c) (2018). Plaintiff

argues, “Under the regulations, the agency rulings, and our case law, an ALJ must give

good reasons in the notice of determination or decision for the weight assigned to a

treating physician’s opinion.” Id. at 9 (quoting Watkins v. Barnhart, 350 F.3d 1297, 1300

(10th Cir. 2003) (internal quotations and citations omitted)). She continues, “The ALJ

did not do so here, rendering his RFC determination unsupported by substantial

evidence.” Id. She argues the reasons the ALJ provided in finding Dr. Dickeron’s

medical opinion unpersuasive mistakenly allege that Dr. Dickerson described “an

‘individual who is completely bedridden,’” but Dr. Dickerson specifically noted the

limitations he opined apply only to workplace activity, “during a hypothetical 8-hour

workday,” and “in a competitive work environment on a sustained basis.” (Pl. Br. 10)

                                             4
          Case 6:20-cv-01028-JWL Document 18 Filed 10/23/20 Page 5 of 22




(quoting R. 454). She argues, “neither Plaintiff nor Dr. Dickerson’s opinion describe

[sic] a bedridden individual.” Id.

         Plaintiff argues that contrary to the ALJ’s findings Dr. Dickerson supported the

reaching limitations in his opinion, id. (citing R. 454 (scoliosis, degenerative disc disease,

stenosis, and lumbar radiculopathy)), and the ALJ’s finding “fails to consider the

consistency of the other manipulative limitations with the record evidence.” Id. at 10-11

(citing R. 463,481, 525). She argues, “An ALJ must provide reasons that are ‘sufficiently

specific to make clear to any subsequent reviewers’ the weight given to an opinion, ‘and

the reasons for that weight,’” and it “is not sufficiently specific if he merely states an

opinion is ‘unsupported by’ or ‘inconsistent with the medical evidence’ without further

explanation.” Id. at 11 (quoting Oldham v. Astrue, 509 F.3d 1254, 1258 (10th Cir.

2007)).

         Plaintiff’s final argument is that the ALJ’s finding Dr. Dickerson’s opinion “does

not appear to be based on medical evidence,” id. (quoting without attribution R. 18),

erroneously assumed that the physician improperly lied to aid his patient, and the ALJ’s

finding was made without any legal or evidentiary basis to discount the opinion. Id. at

11-12.

         The Commissioner argues that the new regulations significantly change the way

the SSA considers medical opinions for claims filed after March 27, 2017, including

using the phrase “your medical source(s)” instead of “treating source” when referring to

medical sources a claimant chooses to use. (Comm’r Br. 7) (citing 20 C.F.R. § 416.920c

(2017)). He argues that “following notice and comment, the Commissioner chose not to

                                               5
        Case 6:20-cv-01028-JWL Document 18 Filed 10/23/20 Page 6 of 22




retain the ‘treating source rule’ that could require deference to treating source opinion

evidence.” (Comm’r Br. 7-8) (citing 82 Fed. Reg. at 5,853). He points out the new

regulations explain that for “claims filed March 27, 2017, or later, the agency ‘will not

defer or give any specific evidentiary weight, including controlling weight, to any

medical opinion(s) or prior administrative medical finding(s), including those from [the

claimant’s own] medical sources.’” Id. at 8 (quoting 20 C.F.R. § 416.920c(a) (2017)).

He points out the new regulations “no longer mandate particularized procedures that the

adjudicator must follow in considering opinions from treating sources (e.g., a requirement

that adjudicators must ‘give good reasons’ for the weight given a treating source

opinion).” Id. In a footnote to his brief, the Commissioner quotes his explanation in

promulgating the final rule that:

       Courts reviewing claims under our current rules [(for claims filed before
       March 27, 2017)] have focused more on whether we sufficiently articulated
       the weight we gave treating source opinions, rather than on whether
       substantial evidence supports our final decision. As the Administrative
       Conference of the United States’ (ACUS) Final Report explains, these
       courts, in reviewing final agency decisions, are reweighing evidence instead
       of applying the substantial evidence standards of review, which is intended
       to be [a] highly deferential standard to us.

Id. (quoting 82 Fed. Reg. at 5,853).

       He points out that instead of applying the “treating source rule,” the new

regulations require the agency fact-finder to evaluating the persuasiveness of a medical

source’s opinions, to consider five factors when doing so, and to explain his

consideration of the two most important factors—supportability and consistency. Id. at

8-9. The fact-finder may also explain his consideration of the remaining factors. Id. at 9.


                                              6
        Case 6:20-cv-01028-JWL Document 18 Filed 10/23/20 Page 7 of 22




       The Commissioner argues that Plaintiff based her allegations of error on cases

applying the treating source rule and which are, therefore, inapposite to the case at hand.

(Comm’r Br. 9-10). He argues the ALJ properly explained how he considered the factors

of supportability and consistency but was not required to explain his consideration of the

other regulatory factors. Id. at 10-11. He then points to evidence which in his view

supports the ALJ’s supportability and consistency findings. Id. at 11-14.

       In doing so, he argues several points in opposition to Plaintiff’s Brief. He

acknowledges that Dr. Dickerson’s opinion was stated in terms of “an eight-hour

workday, in a competitive work environment, on a sustained basis,” id. at 11 (quoting Pl.

Br. at 10) (emphasis omitted in Comm’r Br.), but argues “it was nevertheless reasonable

for the ALJ to find the opinion that Plaintiff could not sit, stand, or walk any amount of

time was unsupported by Plaintiff’s self-reported ability to sit and stand, as well as her

ability to continue working.” Id. at 12 (citing Newbold v. Colvin, 718 F.3d 1257, 1266

(10th Cir. 2013) (applying the treating source rule); and Pisciotta v. Astrue, 500 F.3d

1074, 1078-79 (10th Cir. 2007) (applying the treating source rule)). He also argues the

evidence supports the ALJ’s finding that Dr. Dickerson’s reaching limitations were

unsupported. Id. at 12-13. He also argues the evidence supports the ALJ’s consistency

findings.

       He concludes by arguing

       it is irrelevant that some evidence in the record might have supported and
       been consistent with Dr. Dickerson’s opinion. The question before the
       Court [sic] was whether substantial evidence supports the ALJ’s finding
       that Dr. Dickerson’s opinion was unsupported by and inconsistent with
       other evidence in the record.

                                              7
         Case 6:20-cv-01028-JWL Document 18 Filed 10/23/20 Page 8 of 22




Id. at 15.

       In her Reply Brief, Plaintiff argues that although the regulations have changed,

“the underlying principles relating to the importance of a treating provider’s opinion have

not,” especially since Plaintiff does not argue Dr. Dickerson’s opinion should be

accorded controlling weight. (Reply 1). She argues the Commissioner’s assertion “that

the ALJ could reasonably compare Plaintiff’s ability to sit and stand with Dr. Dickerson’s

opinion,” was not the reasoning relied upon by the ALJ and is, therefore “impermissible

post hoc rationalization.” Id. at 1-2.

       Plaintiff argues the ALJ’s finding that

       Dr. Dickerson’s opinion “simply does not appear to be based on the
       medical evidence, and it is not consistent with or supported by [Plaintiff’s]
       medical records” … is not even remotely specific, and does nothing to
       disprove the detailed functional limitations opined by Dr. Dickerson. The
       ALJ must give good reasons for the weight he ultimately assigns to the
       opinion of the treating physician.

Id. at 2 (quoting R. 18, citing Holland v. Barnhart, 333 F. Supp. 2d 1142, 1147 (D. Kan.

2004), and pointing out that Holland is a decision of this court). Plaintiff argues,

“Nothing in the new Regulations [sic] change the fact that the ALJ must articulate his

rationale in some cognizable fashion,” and despite the Commissioner’s pointing to

discussion elsewhere in the decision supporting the ALJ’s finding, “there must be some

causal link between the bare medical evidence and the opinion evidence.” Id.

       A.     The New Regulations

       Effective March 27, 2017, the regulations changed the definition of “acceptable

medical source” to add licensed audiologists for certain impairments, and licensed


                                              8
        Case 6:20-cv-01028-JWL Document 18 Filed 10/23/20 Page 9 of 22




Advanced Practice Registered Nurses and licensed Physician Assistants within their

licensed scope of practice. Compare 20 C.F.R. § 416.902 (2017), with 20 C.F.R.

§§ 416.902, 416.913 (2016). In the new regulations, the Commissioner found that certain

evidence—including decisions by other governmental agencies and nongovernmental

entities, disability examiner findings, and statements on issues reserved to the

Commissioner—“is inherently neither valuable nor persuasive to the issue of whether

you are disabled or blind under the Act, [and the SSA] will not provide any analysis

about how we considered such evidence in our determination or decision.” 20 C.F.R.

§ 416.920b(c) (2017).

       In the new regulations, the Commissioner explicitly delineated five categories of

evidence—objective medical evidence, medical opinion, other medical evidence,

evidence from nonmedical sources, and prior administrative medical findings. 20 C.F.R.

§ 416.913 (2017). The regulations define objective medical evidence as “medical signs,

laboratory findings, or both.” 20 C.F.R. § 416.913(a)(1) (2017). “Other medical

evidence is evidence from a medical source that is not objective medical evidence or a

medical opinion, including judgments about the nature and severity of your impairments,

your medical history, clinical findings, diagnosis, treatment prescribed with response, or

prognosis.” 20 C.F.R. § 416.913(a)(3) (2017). “Evidence from nonmedical sources is

any information or statement(s) from a nonmedical source (including you) about any

issue in your claim.” 20 C.F.R. § 416.913(a)(4) (2017).

       The regulation defines “medical opinion” and “prior administrative medical

finding:”

                                             9
Case 6:20-cv-01028-JWL Document 18 Filed 10/23/20 Page 10 of 22




(2) Medical opinion. A medical opinion is a statement from a medical
source about what you can still do despite your impairment(s) and whether
you have one or more impairment-related limitations or restrictions in the
abilities listed in paragraphs (a)(2)(i)(A) through (D) and (a)(2)(ii)(A)
through (F) of this section. …
   (i) Medical opinions in adult claims are about impairment-related
   limitations and restrictions in:
       (A) Your ability to perform physical demands of work activities,
       such as sitting, standing, walking, lifting, carrying, pushing, pulling,
       or other physical functions (including manipulative or postural
       functions, such as reaching, handling, stooping, or crouching);
       (B) Your ability to perform mental demands of work activities, such
       as understanding; remembering; maintaining concentration,
       persistence, or pace; carrying out instructions; or responding
       appropriately to supervision, co-workers, or work pressures in a
       work setting;

       (C) Your ability to perform other demands of work, such as seeing,
       hearing, or using other senses; and

       (D) Your ability to adapt to environmental conditions, such as
       temperature extremes or fumes.

***

(5) Prior administrative medical finding. A prior administrative medical
finding is a finding, other than the ultimate determination about whether
you are disabled, about a medical issue made by our Federal and State
agency medical and psychological consultants at a prior level of review (see
§ 416.1400) in your current claim based on their review of the evidence in
your case record, such as:

      (i) The existence and severity of your impairment(s);

      (ii) The existence and severity of your symptoms;

      (iii) Statements about whether your impairment(s) meets or
      medically equals any listing in the Listing of Impairments in Part
      404, Subpart P, Appendix 1;

      ***

      (v) If you are an adult, your residual functional capacity;

                                     10
        Case 6:20-cv-01028-JWL Document 18 Filed 10/23/20 Page 11 of 22




               (vi) Whether your impairment(s) meets the duration requirement;
               and

               (vii) How failure to follow prescribed treatment (see § 416.930) and
               drug addiction and alcoholism (see § 416.935) relate to your claim.

20 C.F.R. § 416.913(a) (2017).

       The regulations include a new section entitled “How we consider and articulate

medical opinions and prior administrative medical findings for claims filed on or after

March 27, 2017.” 20 C.F.R. § 416.920c (2017). The regulation provides that the

Commissioner “will not defer or give any specific evidentiary weight, including

controlling weight, to any medical opinion(s) or prior administrative medical finding(s),

including those from your medical sources.” 20 C.F.R. § 416.920c(a) (2017). The

regulation provides that the SSA will consider each medical source’s opinions using five

factors, supportability, consistency, relationship of source to claimant, specialization, and

other factors tending to support or contradict a medical opinion or prior administrative

medical finding. 20 C.F.R. § 416.920c(a), (c)(1-5) (2017). It provides that the most

important factors in evaluating persuasiveness are supportability and consistency. Id.

       The regulation explains that the decision will articulate how persuasive the SSA

finds all medical opinions and prior administrative medical findings. 20 C.F.R.

§ 419.920c(b) (2017). The articulation requirement applies for each source, but not for

each opinion of that source separately. 20 C.F.R. § 416.920c(b)(1) (2017). It requires

that the SSA

       will explain how we considered the supportability and consistency factors
       for a medical source’s medical opinions or prior administrative medical
       findings in your determination or decision. We may, but are not required

                                             11
       Case 6:20-cv-01028-JWL Document 18 Filed 10/23/20 Page 12 of 22




       to, explain how we considered the factors in paragraphs (c)(3) through
       (c)(5) of this section, as appropriate, when we articulate how we consider
       medical opinions and prior administrative medical findings in your case
       record.

20 C.F.R. § 416.920c(b)(2) (2017). The regulation explains that when the decision-

maker finds two or more medical opinions or prior administrative medical findings are

equal in supportability and consistency “but are not exactly the same,” the decision will

articulate the other most persuasive factors from paragraphs (c)(3) through (c)(5). 20

C.F.R. § 416.920c(b)(3) (2017). Finally, the regulation explains that the SSA is not

required to articulate how it considered evidence from non-medical sources. 20 C.F.R.

§ 416.920c(d) (2017).

       B.     The ALJ’s Findings Regarding Medical Opinions and Prior
              Administrative Medical Findings

       The ALJ explained his evaluation of the medical opinions and prior administrative

medical findings and his summary of the evidence as follows:

       As for medical opinion(s) and prior administrative medical finding(s), we
       will not defer or give any specific evidentiary weight, including controlling
       weight, to any prior administrative medical finding(s) or medical
       opinion(s), including those from your medical sources.

       An opinion was provided by John Dickerson, M.D., one of the claimant’s
       providers, in July 2017 (Exhibit 7E; Exhibit 8F [(R. 273-88, 453-55)]).
       This opinion is completely unsupported by medical evidence. Dr.
       Dickerson claims that the claimant is completely unable to sit or stand for
       any length of time; this describes an individual who is completely
       bedridden (Exhibit 7E, p.1 [(R. 273)]). There is zero support for such a
       claim in the record, and even the claimant does not allege that she is
       bedridden and unable to sit or stand. Additionally, while the claimant does
       credibly have some restrictions on use of the hands due to carpal tunnel
       syndrome, there is no support for limited motion in the arms and nothing to
       explain the alleged limitations reaching noted in this opinion. Given such
       issues, this opinion simply does not appear to be based on medical

                                            12
           Case 6:20-cv-01028-JWL Document 18 Filed 10/23/20 Page 13 of 22




       evidence, and it is not consistent with or supported by the claimant’s
       medical records. Therefore, the undersigned notes it is not persuasive
       evidence in this case.

       Opinions were provided by medical consultants on behalf of the State
       Disability Determination Service (Exhibits 1A, 4A [(R. 59-72, 76-90)]).
       Under the new rules applicable to medical opinion evidence, these
       assessments are no longer evaluated as medical opinions, as determinations
       by governmental agencies are not inherently valuable or persuasive
       compared on [sic] the medical evidence.

       After a thorough review of the evidence of record including the claimant’s
       allegations and testimony, forms completed at the request of Social
       Security, the objective medical findings, medical opinions, treatment notes
       and other relevant evidence, the undersigned finds the claimant capable of
       performing work consistent with the residual functional capacity
       established in this decision.

(R. 18).

       C.       Analysis

       Both parties acknowledged that new regulations were promulgated which affect

the consideration of the medical opinions and prior administrative medical findings in

this case, and the Commissioner’s Brief provides a brief synopsis of those regulations.

However, each party presents a unilateral view of the new regulations without explaining,

or perhaps even considering, the authority for and effect of changes in the regulatory

framework for making decisions by an administrative agency and on judicial review of

those decisions. For example, Plaintiff asserts throughout her Brief that an ALJ must

weigh a treating source opinion and must provide good reasons for the weight accorded,

and in her Reply Brief asserts that although the regulations have changed, “the underlying

principles relating to the importance of a treating provider’s opinion have not.” (Reply 1)

(citing 20 C.F.R. § 404.1527(d)(2) (a regulation relating affirmatively to “claims filed

                                            13
        Case 6:20-cv-01028-JWL Document 18 Filed 10/23/20 Page 14 of 22




before March 27, 2017”)). The Commissioner’s Brief, on the other hand, asserts that

under the new regulations the provider’s relationship to the claimant is a factor the ALJ

may consider but he is not required to consider it and he is not required to explain his

consideration of that factor. (Comm’r Br. 14).

       The court expected that the parties’ counsel, as officers of the court, would have

briefed the issues presented here thoughtfully and carefully, with an eye to helping the

court reach a reasoned and appropriate understanding of the changes and their effect on

judicial review of the decision in this case. Having taken a one-sided view of the

regulations, counsel appear to have overreached in making their arguments. The court

will decide the issues presented beginning at the discussion in the ALJ’s decision and

based upon the new regulations and controlling case law which has not been changed or

abrogated by the promulgation of the new regulations. The court notes that Plaintiff does

not allege error in the promulgation of the new regulations, so the court will apply the

new regulations as promulgated and in light of principles of administrative law.

       Plaintiff’s argument in her brief that the ALJ must assign weight to a treating

source opinion and must give good reasons for the weight assigned relies on case law

applying the treating source rule from the former regulations. Plaintiff’s quotation from

Watkins cited supra at 4, stops just before that court’s citation of 20 C.F.R.

§ 404.1527(d)(2) (2003)—the then-current expression of the treating source rule. 350

F.3d at 1300. Plaintiff’s appeal to Oldham quoted supra at 5, is a quotation of the

Oldham court’s explanation of the treating source rule--“that the ALJ’s decision be

‘sufficiently specific to make clear to any subsequent reviewers the weight the

                                             14
       Case 6:20-cv-01028-JWL Document 18 Filed 10/23/20 Page 15 of 22




adjudicator gave to the treating source’s medical opinion and the reasons for that

weight.’” 509 F.3d at 1258 (quoting Watkins, 350 F.3d at 1300, and citing 20 C.F.R.

§ 404.1527). As noted above, the new regulations provide that the Commissioner “will

not defer or give any specific evidentiary weight, including controlling weight, to any

medical opinion(s) or prior administrative medical finding(s), including those from your

medical sources.” 20 C.F.R. § 416.920c(a) (2017). In its final rule, the SSA explained

the new rules “focus more on the content of medical opinions and less on weighing

treating relationships against each other.” Revisions to Rules Regarding the Evaluation

of Medical Evidence, 82 Fed. Reg. 5,844-01, 5,854, 2017 WL 168819 (SSA Jan. 18,

2017) (emphases added). The agency explained it was clarifying how it used the terms

“weigh” and “weight” and “also clarifying that adjudicators should focus on how

persuasive they find medical opinions and prior administrative medical findings.” Id. at

5,858; see also 20 C.F.R. § 416.920c (“We will not defer or give any specific evidentiary

weight, including controlling weight, to any medical opinion(s) or prior administrative

medical finding(s).” “We will articulate in our determination or decision how persuasive

we find all of the medical opinions and all of the prior administrative medical findings.”).

       Therefore, under the new regulations it is inappropriate for an ALJ to speak of

weighing, or of the weight accorded to, any medical opinion. Moreover, and

consequently, it is inappropriate for a party to argue that the ALJ should have weighed

the opinion in a certain manner or should have accorded greater (or lesser) weight to the

opinion. And, cases applying the former regulations under the treating source rule—

including cases decided by this court—are no longer good law to the extent they rely on

                                            15
       Case 6:20-cv-01028-JWL Document 18 Filed 10/23/20 Page 16 of 22




the treating source rule. Social Security disability benefits are a creature of statute—the

Social Security Act—and the Act provides authority for the SSA to promulgate

regulations to carry out that statute. Absent a violation of the Constitution or the Act—

which Plaintiff does not allege or brief here—those regulations guide and control the

court’s judicial review.

       The Commissioner’s argument that the medical source’s relationship with the

claimant is a regulatory factor which the “ALJ may consider, [but] he is not required to

consider it—and he is not required to explain his consideration of this factor,” is equally a

one-sided view of the new regulations. (Comm’r Br. 14) (citing 20 C.F.R.

§ 416.920c(b)(2)). The Commissioner’s argument misses two notable portions of the

regulation to which he cites. Paragraph (a) of the regulation says, in part, “When a

medical source provides one or more medical opinions or prior administrative medical

findings, we will consider those medical opinions or prior administrative medical

findings from that medical source together using the factors listed in paragraphs (c)(1)

through (c)(5) of this section, as appropriate.” 20 C.F.R. § 416.920c(a) (emphases

added). Paragraph (c) stated, “Factors. We will consider the following factors when we

consider the medical opinion(s) and prior administrative medical finding(s) in your case.”

20 C.F.R. § 416.920c(c) (emphasis added). Although an ALJ may, but is not required to,

explain how he considered the relationship factor, he is required to consider that factor,

and all other regulatory factors, when evaluating how persuasive he finds a source’s

medical opinion or administrative finding of fact. The evidence here is that the ALJ

considered the relationship factor. He specifically stated he, “considered the medical

                                             16
       Case 6:20-cv-01028-JWL Document 18 Filed 10/23/20 Page 17 of 22




opinion(s) and prior administrative medical finding(s) in accordance with the

requirements of 20 CFR 416.920c,” and he found that Dr. Dickerson is “one of the

claimant’s providers.” (R. 15, 18).

       The question remaining for the court, then, is whether substantial evidence

supports the ALJ’s finding Dr. Dickerson’s medical opinions unpersuasive because they

are “completely unsupported by medical evidence,” because there is “no support for

limited motion in the arms and nothing to explain the alleged limitations reaching noted

in this opinion,” and because it “does not appear to be based on medical evidence, and it

is not consistent with or supported by the claimant’s medical records.” Id. at 18. To be

sure, an agency is required to provide reasons for its decisions, Kepler v. Chater, 68 F.3d

387, 391 (10th Cir. 1995) (quoting Reyes v. Bowen, 845 F.2d 242, 244 (10th Cir. 1988)),

but the SSA is no longer required to “give good reasons in the notice of determination or

decision for the weight assigned to a treating physician’s opinion,” Watkins, 350 F.3d at

1300, or “that the ALJs decision be ‘sufficiently specific to make clear to any subsequent

reviewers the weight the adjudicator gave to the treating source’s medical opinion and

the reasons for that weight.’” Oldham, 509 F.3d at 1258 (quoting Watkins, 350 F.3d at

1300). The treating source rule is simply not applicable to cases filed with the agency

after March 27, 2017.

       The Commissioner explained he was revising the “rules to ensure that they reflect

modern healthcare delivery.” 82 Fed. Reg. 5,844-01, 5,844. In response to comments on

the treating source rule, the Commissioner also explained in his final rule:



                                            17
       Case 6:20-cv-01028-JWL Document 18 Filed 10/23/20 Page 18 of 22




       Since we first adopted the current treating source rule in 1991, the
       healthcare delivery system has changed in significant ways that require us
       to revise our policies in order to reflect this reality. Many individuals
       receive health care from multiple medical sources, such as from
       coordinated and managed care organizations, instead of from one treating
       AMS [(acceptable medical source)]. These individuals less frequently
       develop a sustained relationship with one treating physician. Indeed, many
       of the medical sources from whom an individual may seek evaluation,
       examination, or treatment do not qualify to be “treating sources” as defined
       in current 404.1502 and 416.902 [(for cases filed before March 27, 2017)]
       because they are not AMSs. These final rules recognize these fundamental
       changes in healthcare delivery and revise our rules accordingly.

       ***

       Furthermore, to reflect modern healthcare delivery, we will articulate in our
       determinations and decisions how we consider medical opinions from all of
       an individual’s medical sources, not just those who may qualify as “treating
       sources” as we do under current 404.1527(c)(2) and 416.927(c)(2) [(for
       cases filed before March 27, 2017)].

       Moreover, these final rules in 404.1520c(c)(3) and 416.920c(c)(3) retain the
       relationship between the medical source and the claimant as one of the
       factors we consider as we evaluate the persuasiveness of a medical opinion.
       These final rules also continue to allow an adjudicator to consider an
       individual’s own medical source’s medical opinion to be the most
       persuasive medical opinion if it is both supported by relevant objective
       medical evidence and the source’s explanation, and is consistent with other
       evidence, as described in final 404.1520c and 416.920c.

82 Fed. Reg. 5,844-01, 5,853. Thus, contrary to Plaintiff’s assertion in her Reply Brief,

the underlying principles relating to the importance of a treating provider’s opinion have

changed pursuant to the new regulations, and Plaintiff has not shown error in the

promulgation of those changes.

       The court finds the ALJ’s finding that Dr. Dickerson’s medical opinions are

“completely unsupported by medical evidence” is supported by the record. Both of Dr.

Dickerson’s opinions contained within the record are identical. (R. 273-74, 454-55).

                                            18
       Case 6:20-cv-01028-JWL Document 18 Filed 10/23/20 Page 19 of 22




And, as the ALJ found, there is simply no citation to or explanation of any medical

evidence within the opinions to support the limitations contained therein. The nearest to

any discussion of medical evidence is Dr. Dickerson’s list of Plaintiff’s diagnoses,

“Scoliosis, Degenerative Disc disease, Stenosis, Lumbar Radiculopathy” (R. 273, 454)

and the diagnosis of an impairment does not imply particular limitations, especially

disabling limitations. While there may be medical evidence in the record which might be

viewed in some manner to support portions of the opinion, the opinion contains no

support by medical evidence and the court may not reweigh the evidence in some manner

to find support which does not appear in the opinion.

       Plaintiff first alleges error in the ALJ’s finding that,

       Dr. Dickerson claims that the claimant is completely unable to sit or stand
       for any length of time; this describes an individual who is completely
       bedridden (Exhibit 7E, p.1 [(R. 273)]). There is zero support for such a
       claim in the record, and even the claimant does not allege that she is
       bedridden and unable to sit or stand.

(R. 18). Plaintiff quibbles that Dr. Dickerson was referring to Plaintiff’s ability to work

competitively during an 8-hour workday and never said she was bedridden. However,

the form filled out by Dr. Dickerson asks the “total number of hours your patient can sit

and stand/walk in an 8-hour workday,” and Dr. Dickerson circled the number “0” for

both sit and stand/walk. (R. 273, 454). If Dr. Dickerson believes Plaintiff cannot sit or

stand/walk during an 8-hour workday, he did not explain what he believed she could do

while occasionally (up to one-third of a workday) lifting ten pounds as he also opined.

Id. The ALJ did not say Dr. Dickerson opined that Plaintiff is bedridden, rather, he noted

that an inability to sit along with an inability to stand/walk “describes an individual who

                                              19
        Case 6:20-cv-01028-JWL Document 18 Filed 10/23/20 Page 20 of 22




is completely bedridden.” (R. 18). This conclusion is certainly a reasonable one, and the

court is at a loss to know what else it could describe. As the Commissioner goes on to

explain, the record evidence does not support the opinion Plaintiff can only sit or

stand/walk “0” hours total in a workday. Moreover, Plaintiff does not argue she cannot

sit or stand/walk or is bedridden. Plaintiff cites no record evidence supporting the

opinion that she can sit or stand/walk “0” hours total in a workday, and she agrees that

she did not allege she was bedridden. There is no error in this finding.

       Plaintiff next argues the ALJ erred in finding no support for reaching limitations

since they “stem from Plaintiff’s back impairments and carpal tunnel syndrome, as

described by Dr. Dickerson in the opinion.” (Pl. Br. 10) (citing R. 454 “scoliosis,

degenerative disc disease, stenosis, and lumbar radiculopathy”). The ALJ found “nothing

to explain the alleged limitations reaching noted in” the opinion (R. 18) and he is correct.

Dr. Dickerson opined Plaintiff is limited to reaching fifty percent of an eight-hour

workday and, presumably, degenerative disc disease, stenosis, and/or carpal tunnel

syndrome might cause a reaching limitation, but as the ALJ noted there is nothing to

explain a limitation to reaching only fifty percent of the time. Once again, as noted

above, a diagnosis alone will not support a particular functional limitation.

       Plaintiff also argues, “The ALJ also fails to explain why these disabling

manipulative limitations were not consistent with the record, and focuses on one

limitation to discount the entire set of limitations.” (Pl. Br. 11). This argument turns the

burden of proof in a Social Security case on its head. It is Plaintiff’s burden to prove that

she is unable to perform substantial gainful activity, and the burden to explain the

                                             20
        Case 6:20-cv-01028-JWL Document 18 Filed 10/23/20 Page 21 of 22




limitations he opines is on the physician. As the ALJ found, Dr. Dickerson provided

disabling functional limitations but provided no explanation or citation to medical

findings demonstrating the severity of the limitations opined. It is impossible to prove a

negative fact such as that the evidence does not support the opined disabling limitations,

and the Commissioner is not required to summarize each piece of medical evidence and

then state that it does not support Dr. Dickerson’s opinion. Moreover, the remaining

limitations which Plaintiff’s argument suggests the ALJ ignored are no better explained

or supported by Dr. Dickerson, and where the evidence on its face demonstrates the

opinion is unsupported, there is no need to demonstrate error in every aspect of the

opinion.

       Plaintiff’s argument the ALJ’s finding that Dr. Dickerson’s “opinion simply does

not appear to be based on medical evidence” (R. 18) improperly implies that Dr.

Dickerson’s opinion was merely “contrived or due to sympathy for Plaintiff” (Pl. Br. 11)

also fails. Dr. Dickerson failed to explain or support his functional limitations based

upon findings in his or any other treatment records, the ALJ noted this failing, and the

court agrees. In these circumstances, as the ALJ noted, Dr. Dickerson’s “opinion simply

does not appear to be based on medical evidence.” (R. 18). The ALJ noted this failing in

the opinion but did not suggest or imply a reason for it. This is not error.

       IT IS THEREFORE ORDERED that judgment shall be entered pursuant to the

fourth sentence of 42 U.S.C. § 405(g) AFFIRMING the Commissioner’s final decision.




                                             21
Case 6:20-cv-01028-JWL Document 18 Filed 10/23/20 Page 22 of 22




Dated October 23, 2020, at Kansas City, Kansas.




                                    s:/ John W. Lungstrum
                                    John W. Lungstrum
                                    United States District Judge




                                   22
